Exhibit 10.1
Execution Version






AMENDMENT NO. 1
TO
STOCKHOLDERS AGREEMENT


This Amendment No. 1, dated as of February 20, 2020 (this “Amendment”), to the
Stockholders Agreement, dated as of March 19, 2018 (the “Agreement”), by and
among HighPoint Resources Corporation, a Delaware corporation (the “Company”),
Fifth Creek Energy Company, LLC, a Delaware limited liability company (the
“Investor”), and NGP Natural Resources XI, L.P. (the “Fund”). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed thereto
under the Agreement.


WITNESSETH:


WHEREAS, the parties hereto have entered into the Agreement;


WHEREAS, Section 1.1(a) of the Agreement provides that the Board of Directors of
the Company (the “Board”) shall be comprised of no more than eleven members, and
without Company Non-Affiliate Approval, shall be comprised of not less than
eleven (11) members, and Section 1.1(b) of the Agreement provides the manner for
selecting nominees for election to the Board and the Investor’s right to
designate for nomination a number of Board Representatives;


WHEREAS, the parties executed the Waiver to Stockholders Agreement (the
“Waiver”), dated December 4, 2018, to increase the number of authorized
directorships on the Board to twelve (12) subject to the terms set forth in the
Waiver;


WHEREAS, Section 5.5 of the Agreement provides that the Agreement may be amended
with the prior written consent of (1) the Company by Company Non-Affiliate
Approval and (2) the Investor;


WHEREAS, the Board has approved this Amendment by Company Non-Affiliate
Approval;


WHEREAS, pursuant to and in accordance with Section 5.5 of the Agreement, the
parties wish to amend the Agreement as set forth in this Amendment in order to
provide that effective as of the next annual meeting of the Company stockholders
scheduled for April 28, 2020, or any adjournment or postponement thereof, the
Company shall reduce the number of authorized directorships on the Board to
eight (8) and change the number of Board Representatives the Investor will be
entitled to designate at specified levels of Investor Percentage Interest,
subject to the terms set forth herein;


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Agreement and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound, the parties hereby agree as follows:


1.Section 1.1(a) of the Agreement is hereby amended by replacing both references
to the number “eleven” with the number “eight” effective as of the Company’s
2020 Annual Meeting, as follows:




1

--------------------------------------------------------------------------------




From February 20, 2020 until the 2020 Annual Meeting (as defined below), the
Company shall take any and all necessary action to cause the Board to be
comprised of no more than twelve authorized directorships. From the 2020 Annual
Meeting until the Board Designation Expiration Date, the Company shall take any
and all necessary action to cause the Board to be comprised of no more than a
total of eight authorized directorships, and, without Company Non-Affiliate
Approval, not less than eight authorized directorships, and in no event shall
the total number of authorized directorships be less than the number that is one
more than two times the Investor Director Number at such time; provided,
however, that the Company, at the direction of the Investor, shall be required
to increase the size of the Board if required in order to permit the number of
Board Representatives entitled to be designated by the Investor pursuant to this
Section 1.1 to be included on the Board. As used herein, “2020 Annual Meeting”
shall mean the Company’s annual meeting of stockholders that is scheduled to be
held on April 28, 2020, or any adjournment or postponement thereof.


2.Section 1.1(b)(i) of the Agreement is hereby amended in its entirety to read
as follows:


In connection with each annual or special meeting of stockholders of the Company
at which directors are to be elected commencing with the 2020 Annual Meeting
(each such annual or special meeting, an “Election Meeting”), the Investor shall
have the right to designate for nomination a number of Board Representatives as
follows: (A) for so long as the Investor Percentage Interest is greater than or
equal to 35% of all of the outstanding shares of Company Common Stock, three (3)
Board Representatives; provided, that at least one (1) of such Board
Representatives must be an Independent Director; (B) for so long as the Investor
Percentage Interest is less than 35% but greater than or equal to 20%, two (2)
Board Representatives; (C) for so long as the Investor Percentage Interest is
less than 20% but greater than or equal to 10%, one (1) Board Representative;
and (D) if the Investor Percentage Interest is less than 10%, no Board
Representatives.


3.This Amendment may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that each party need not sign the same counterpart.


4.This Amendment shall be governed by and construed in accordance with the Laws
of the state of Delaware applicable to contracts executed and to be performed
wholly within such State and without reference to the choice or conflict of law
principles (whether of the state of Delaware or any other jurisdiction) that
would result in the application of the Laws of a different jurisdiction.


5.This Amendment shall be deemed to be an amendment to the Agreement. All
references to the Agreement in any other agreements or documents shall on and
after the date hereof be deemed to refer to the Agreement as amended hereby.
Except as amended hereby, the Agreement shall remain in full force and effect
and is hereby ratified, adopted and confirmed in all respects.


[remainder of page intentionally left blank]




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on its behalf by an authorized officer as of the date first above
written.




HIGHPOINT RESOURCES CORPORATION
 
 
By:
/s/ R. Scot Woodall
Name:
R. Scot Woodall
Title:
President & CEO
 
 
FIFTH CREEK ENERGY COMPANY, LLC
 
 
By:
/s/ Michael R. Starzer
Name:
Michael R. Starzer
Title:
Chairman & CEO
 
 
NGP NATURAL RESOURCES XI, L.P.
By: G.F.W. Energy XI, L.P., general partner
By: G.F.W. XI, L.L.C., general partner
 
 
By:
/s/ Tony R. Weber
Name:
Tony R. Weber
Title:
Authorized Person





